DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Filing Status
The Examiner notes that this Application was filed as a Division of 16/559,248, but there is no Restriction Requirement in 16/559,248.  As such the claims of this Application could in future be rejected for Double Patenting in view of the claims of 16/559,248.

Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, lines 1-2, “the annular portion is an annular cylinder portion and” should be deleted because “the annular portion” does not have antecedent basis in claim 6.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “teeth extend radially inwardly from an inner diameter of the annular ring portion” recited in claim 13 must be shown or the feature(s) canceled from the claim(s).   The drawings do not show an embodiment with both “the teeth extending radially outwardly from the annular cylinder portion” recited in claim 6 and “the teeth extend radially inwardly from an inner diameter of the annular ring portion” recited in claim 13 dependent on claim 6. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite mutually exclusive features.  Claim 6 recites “teeth extending radially outwardly from the annular cylinder portion” and “a rotor, which is drivable to rotate about the stator core body” as shown in FIG. 5.  Claim 13, dependent on claim 6, recites “the teeth extend radially inwardly from an inner diameter of the annular ring portion and the rotor is rotatable within the stator core body” as shown in FIG. 1.  It is not clear which embodiment is represented in claim 13 dependent on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US 3,675,056, of record) in view of Dlala et al. (US 2018/0054097, hereinafter Dlala, of record).
As to claim 1, Lenz shows (FIG. 1 and 2) A stator core, comprising: 
laminations 28 disposed in a laminated arrangement to form a stator core body 14 having an axial length extending in a lamination dimension, the stator core body 14 comprising: 
an annular portion 30 extending along the axial length; and 
teeth 32 extending radially from the annular portion 30 and along the axial length, 
each tooth 32 having a trapezoidal shape (tapered sides 34) and being formed to define one or more triangular holes 36 running along the axial length (col.2:40-70),
wherein the one or more triangular holes 36 in each tooth 32 is a single triangular hole 36.
Lenz does not show the single triangular hole having a radial length which is less than half a radial length of the corresponding tooth. 
Dlala shows (FIG. 25) the single hole 2503 having a radial length which is less than half a radial length of the corresponding tooth 2501 (the hole 2503 has an inner edge 2509 is spaced from end 2511 of tooth 2501, the outer edge 2513 is located near the mid-point of the tooth 2501 para[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 14 of Lenz to have the single triangular hole 36 having a radial length which is less than half a radial length of the corresponding tooth 32 as taught by Dlala, for the advantageous benefit of having the size of the single triangular hole 36 optimized for the coolant characteristics as taught by Dlala (para[0050]:1-7).
As to claim 2/1, Lenz in view of Dlala was discussed above with respect to claim 1, and Lenz further shows (FIG. 1 and 2):
the teeth 32 are all substantially uniform in size and shape, and 
the single triangular holes 36 are all substantially uniform in size and shape (yoke 30 is homogeneous, each tooth face 38 confronts the rotor bore, slots have parallel side walls, each aperture 36 is triangular and provides a flux carrying area equal to the flux carrying area of the tooth face 38 col.2:40-70).
As to claim 3/1, Lenz in view of Dlala was discussed above with respect to claim 1, and Lenz further shows (FIG. 1 and 2):
each tooth 32 has a first wide portion (at yoke 30), a first narrow portion 38 and sidewalls 34 extending between the first wide portion and the first narrow portion 38 (tapered sides 34), and 
each of the single triangular holes 36 defined by each tooth 32 has a second wide portion corresponding with the first wide portion and a second narrow portion corresponding with the first narrow portion 38 (the apertures 36 are triangular, col.2:40-70).
As to claim 4/1, Lenz in view of Dlala was discussed above with respect to claim 1, and Lenz further shows (FIG. 1 and 2) the single triangular hole 36 extends radially inwardly from the annular portion 30.
As to claim 5/1, Lenz in view of Dlala was discussed above with respect to claim 1, and Lenz further shows (FIG. 1 and 2) the teeth 32 extend radially inwardly from the annular portion 30 or radially outwardly from the annular portion.

Claims 6, 7, 9, 10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0021819, hereinafter Hong) in view of Dlala et al. (US 2018/0054097, hereinafter Dlala, of record).
As to claim 6, Hong shows (FIG. 2):

    PNG
    media_image1.png
    704
    669
    media_image1.png
    Greyscale

A motor 100 (para[0049]:1-2), comprising: 
a stator core body 112 comprising an annular cylinder portion 112B (is continuous through circumference) extending along an axial length (direction of rotation shaft para[0049]:7-10, it is implied that the axial direction is orthogonal to FIG. 2), and teeth 112T extending radially outwardly from the annular cylinder portion 112B and along the axial length (inner stator 110, outer rotor 130 rotates para[0049]);
windings 114 wound around the teeth 112T (coils para[0051]:7-8); and 
a rotor 130, which is drivable to rotate about the stator core body 112 and about a longitudinal axis thereof by current being applied to the windings 114 (rotor 130 driven to rotate para[0049]:7-10, current is in the coils 114 para[0079]).
Hong does not show
each tooth having a trapezoidal shape;
laminations disposed in a laminated arrangement to form a stator core body having an axial length extending in a lamination dimension; and 
each tooth being formed to define one or more triangular holes running radially outwardly from the annular cylinder portion and along the axial length to a radially outboard end of the corresponding tooth.
As to the first bullet, Hong suggests each tooth 112T having a trapezoidal shape (FIG. 2 shows teeth 112T with trapezoidal shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong to have each tooth 112T having a trapezoidal shape as taught by Hong, for the advantageous benefit of the inner stator 110 is formed in a spoke type capable of increasing the output density of the permanent magnet as taught by Hong (para[0052],[0007]).
As to the second bullet, Dlala shows (FIG. 13) laminations disposed in a laminated arrangement to form a stator core body 1300 having an axial length extending in a lamination dimension (para[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong to have laminations disposed in a laminated arrangement to form a stator core body 112 having an axial length extending in a lamination dimension as taught by Dlala, for the advantageous benefit of having each lamination electrically insulated from adjacent laminations as taught by Dlala (laminations are plates para[0068]).
As to the third bullet, Dlala shows (FIG. 5) each tooth being formed to define one or more triangular holes 501 running radially inwardly from the annular portion and along the axial length (in teeth para[0050]:13-21, triangular para[0051]:1-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Dlala to have each tooth 112T being formed to define one or more triangular holes 501 running radially outwardly from the annular cylinder portion 112B and along the axial length to a radially outboard end of the corresponding tooth as taught by Dlala, for the advantageous benefit of having the size of the single triangular hole optimized for the coolant characteristics as taught by Dlala (para[0050]:1-7).
As to claim 7/6, Hong in view of Dlala was discussed above with respect to claim 6 except for the laminations comprise iron.
Dlala describes the laminations comprise iron (steel para[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Dlala to have the laminations comprise iron as taught by Dlala, for the advantageous benefits of the steel having high thermal conductivity to improve heat removal as taught by Dlala (para[0072]:29-32) and the laminations have high permeability to magnetic flux.
As to claim 9/6, Hong in view of Dlala was discussed above with respect to claim 6 and Hong further shows (FIG. 2 above) the teeth 112T are substantially uniform in size and shape. 
Hong does not show the one or more triangular holes are substantially uniform in size and shape.
Dlala shows (FIG. 5) the one or more triangular holes 501 are substantially uniform in size and shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Dlala to have the one or more triangular holes are substantially uniform in size and shape as taught by Dlala, for the advantageous benefit of having the size of the single triangular hole optimized for the coolant characteristics as taught by Dlala (para[0050]:1-7).
As to claim 10/6, Hong in view of Dlala was discussed above with respect to claim 6 and Hong further shows (FIG. 2 above):
multiple windings 113 are arranged along a radial dimension between neighboring teeth 112T and have a substantially uniform width along the radial dimension, 
each tooth 112T has a first wide portion (at the distal end), a first narrow portion (at 112B) and sidewalls extending between the first wide portion and the first narrow portion.
Hong does not show each of the one or more triangular holes defined by each tooth has a second wide portion corresponding with the first wide portion and a second narrow portion corresponding with the first narrow portion.
Dlala shows (FIG. 5) each of the one or more triangular holes 501 defined by each tooth has a second wide portion corresponding with the first wide portion and a second narrow portion corresponding with the first narrow portion (the triangular holes 501 get narrower with the tooth shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Dlala to have each of the one or more triangular holes 501 defined by each tooth has a second wide portion corresponding with the first wide portion and a second narrow portion corresponding with the first narrow portion as taught by Dlala, for the advantageous benefit of having the size of the single triangular hole optimized for the coolant characteristics as taught by Dlala (para[0050]:1-7).
As to claim 12/6, Hong in view of Dlala was discussed above with respect to claim 6 except for the one or more triangular holes in each tooth is a single triangular hole having a radial length which exceeds half a radial length of the corresponding tooth.
Dlala suggests (FIG. 5) the one or more triangular holes 501 in each tooth is a single triangular hole having a radial length which exceeds half a radial length of the corresponding tooth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Dlala to have the one or more triangular holes 501 in each tooth is a single triangular hole having a radial length which exceeds half a radial length of the corresponding tooth as suggested by Dlala, for the advantageous benefit of having the size of the single triangular hole optimized for the coolant characteristics as taught by Dlala (para[0050]:1-7).
As to claim 14/6, Hong in view of Xu and Dlala was discussed above with respect to claim 6 and Hong further shows the annular portion 112B is an annular cylinder portion 112B and the teeth 112T extend radially outwardly from an outer diameter of the annular cylinder portion 112B.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0021819, hereinafter Hong) in view of Dlala et al. (US 2018/0054097, hereinafter Dlala, of record) and Mishra et al. (US 4,182,966, hereinafter Mishra, of record).
As to claim 8/6, Hong in view of Dlala was discussed above with respect to claim 6 except for the one or more triangular holes are receptive of a cooling air flow.
Mishra shows (FIG. 1) holes receptive of a cooling air flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Dlala to have the one or more triangular holes 501 are receptive of a cooling air flow as taught by Mishra, for the advantageous benefit of keeping a temperature rise in the stator core body 112 within required limits as taught by Mishra (col.1:40-42).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0021819, hereinafter Hong) in view of Dlala et al. (US 2018/0054097, hereinafter Dlala, of record) and Schmauck (DE 3504782 A, of record).
As to claim 11/6, Hong in view of Dlala was discussed above with respect to claim 6 except for the one or more triangular holes in each tooth is a pair of triangular holes bisected by a radially oriented member of the stator core body.
Schmauck shows (FIG. 2):

    PNG
    media_image2.png
    704
    774
    media_image2.png
    Greyscale


the one or more triangular holes in each tooth is a pair of triangular holes 3 bisected by a radially oriented member 42 of the core body C (para[0010],[0011],[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Dlala to have the one or more triangular holes 501 in each tooth is a pair of triangular holes 3 bisected by a radially oriented member 42 of the stator core body as taught by Schmauck, for the advantageous benefit of increasing the heat transfer surface area of the holes 501 and increasing the strength of each tooth 112T with the member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barth (DE 102009029220 A1) shows a stator with cooling passages 7;
Fan et al. (US 2016/0197526, of record) recognizes that the length of a cooling passage in a stator tooth is a result-effective variable for the stator tooth;
Mipo et al. (US 2006/0290225) shows (FIG. 6) a slot 2d in a tooth;
Kaneko et al. (US 2003/0062780 A1) shows (FIG. 21) a triangular cooling passage 22 in a tooth;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832